Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 11/8/2021 have been entered.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. D180,329 (Highberger hereinafter) in view of US PG Pub No. 2009/0108004 (Bollengier hereinafter) Liu (of record).
In re claim 1, with reference to Figs. 1-4, Highberger discloses: A food serving bowl system, said serving bowl system comprising: a bowl, said bowl comprising: a front panel; a right side panel; a left side panel; a rear panel; and a bottom, wherein said front panel, right side panel, left side panel, rear panel and bottom are coupled together to form a bowl structure, wherein said front panel, right side panel, left side panel, and rear panel slope inwards as they descend towards and couple to said bottom, and wherein said right side panel and said left side panel terminate in the rearward direction at said rear panel with none of said right side panel or said left side panel protruding rearward of said rear panel, and wherein said right side panel and said left side panel terminate in the forward direction at said front panel with none of said right side panel or said left side panel protruding forward of said front panel, and wherein said bowl is adapted to stack within a second identical bowl (due to the overall tapered shape of the bowl), and 

[AltContent: textbox (Flat Bottom)][AltContent: arrow][AltContent: textbox (Right Panel)][AltContent: arrow][AltContent: textbox (Rear Panel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Left Panel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Front Panel)][AltContent: arrow]
    PNG
    media_image1.png
    349
    538
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    189
    321
    media_image2.png
    Greyscale

Highberger fails to disclose wherein the front panel, right side panel, left side panel, and rear panel are planar, and wherein the flat bottom is rectangular.
However, with reference to Figs. 1 and 2, Bollengier discloses a dipping bowl wherein the bowl can be round, square, or rectangular (paragraph 0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the bowl of Highberger as a rectangle and thereby with planar walls, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraphs 0039-0044 applicant has not disclosed any criticality for the claimed limitations.
Highberger fails to disclose a removable bowl lip.
However, Liu discloses a bowl lip (18), said bowl lip coupled to the top of a rear panel, said bowl lip comprising an overhang (34) extending inward from said rear panel towards a front panel (i.e. away from the rear panel), wherein a top surface of said overhang extends inward from the top of said rear panel, wherein said bowl lip is removably attached to said bowl, wherein said bowl lip comprises an inner space with an opening (26), wherein said opening is adapted to fit over a top edge of said rear panel and wherein said bowl lip further comprises a pushing surface under said overhang (surface 34 up to edge 36), wherein said pushing surface is a surface beginning at a first end at or near said opening in said bowl lip below the top of said rear panel, and extending upward and outward from below the top of said rear panel to a second end on the underside of said overhang, to be mated with a mating feature of the bowl (16, 28).



[AltContent: textbox (Overhang Top Surface)][AltContent: arrow][AltContent: textbox (2nd End)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st End)]
    PNG
    media_image3.png
    332
    617
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the lip of Liu with the bowl of Highberger for the purposes of providing a surface for scraping of contents to limit the amount of contents removed from the bowl, and as a splatter shield for the user (Liu column 4, lines 52-60).  Further, one of ordinary skill in the art would understand forming the bowl lip of planar surfaces at the overhang and top surface and pushing surface instead of curved surfaces would be both obvious and necessary in order to fit the lip onto the now rectangular bowl with planar walls of Highberger in view of Bollengier as modified above.
In re claim 2, with reference to the Figs. noted above, Highberger in view of Bollengier and Liu discloses the claimed invention including wherein the elevation of 
In re claim 3, with reference to the Figs. noted above, Highberger in view of Bollengier and Liu discloses the claimed invention including wherein said right side panel and said left said panel comprise: a front portion with an elevation at the same elevation as said front panel; a rear portion with an elevation at the same elevation as said rear panel; and an intermediate portion which slopes between said front portion and said rear portion (See Fig. 3 above).
In re claim 9, with reference to the Figs. noted above, Highberger in view of Bollengier and Liu discloses the claimed invention including wherein said bowl lip and said bowl further comprise mating features adapted to removably lock said bowl lip onto said bowl (16, 28)

Claims 14-17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Highberger in view of Bollengier and Liu as applied to claim 1 above, and further in view of Gang et al.
In re claims 14, 15, 16, and 17, with reference to the Fig(s). noted above, Highberger in view of Bollengier and Liu discloses the claimed invention except wherein said bowl further comprises feet extending from the bottom of said bowl and each of said feet comprise a frictional resilient pad.
However, Gang et al. discloses a bowl shaped container including a foot (112) extending from the bottom of said bowl and the foot comprises a frictional resilient pad (113, paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the bowl of Highberger in view of Bollengier and Liu with the foot and resilient pad of Gang et al. and to have included multiple feet and resilient pads for the purposes of stabilizing the container and preventing inadvertent sliding/slippage of the container.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the foot and pad of Gang et al., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Please note that in the instant application, paragraph 0037 applicant has not disclosed any criticality for the claimed limitations.
In re claims 20, and 21, with reference to the Fig(s). noted above, Highberger in view of Bollengier and Liu discloses the claimed invention except wherein said bowl further comprises feet extending from the bottom of said bowl, and each of said feet comprise a frictional resilient pad.
However, Gang et al. discloses a bowl shaped container including a foot (112) extending from the bottom of said bowl and the foot comprises a frictional resilient pad (113, paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the bowl of Highberger in view of Bollengier and Liu with the foot and resilient pad of Gang et al. and to have included multiple feet and resilient pads for the purposes of stabilizing the container and preventing inadvertent sliding/slippage of the container.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the foot and pad of Gang et al., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Please note that in the instant application, paragraph 0037 applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the amendments, and Applicant does not separately argue any secondary references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733